DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.

Status of Claims
Claims 4-6, 12-14, 16, and 18 have been amended in the response filed March 18, 2022.
Claims 1-3, 7, 9-11, 15, and 17 were previously canceled.
Claims 4-6, 8, 12-14, 16, and 18 are pending.
Claims 4-6, 8, 12-14, 16, and 18 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 29.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-6, 8, 12-14, 16, and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claims 4, 12, and 18 recite: “wherein the target customizable commodity is created by a first user client that matches the second user client” in lines 3-4 of claim 4, lines 6-8 of claim 12, and lines 3-5 of claim 18. A first user client that matches the second user client is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes: 
[page 15, lines: 23-25; page 16, lines: 1-2] the second user client sends basic information and the customization information about the target customizable commodity to an E-commerce platform server, so that the E-commerce platform server sends the basic information and the customization information about the target customizable commodity to a matching first user client for customization.
[page 19, lines: 16-19] the first user client creates a manufacturing order matching the target customizable commodity to guide the first user to perform a production operation of the target customizable commodity, and simultaneously feeds back a production progress corresponding to the manufacturing order to the E-commerce platform server.
Although disclosing that a target commodity matches the first user client and the first user client creates a manufacturing order matching the target customizable commodity, the disclosure does not adequately describe how the first user client matches the second user client. Applicant’s failure to disclose how the first user client and second user client are intended to be matched raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement and constitutes new matter (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection. 
	Claims 5-6, 8, 13-14, and 16 inherit the deficiencies of claims 4 and 12, and therefore are also rejected.

Claims 4, 12, and 18 recite: “generating, by the second user client, in response to receiving a selected customizable component and customization information of the selected customizable component, a presentation image of the target customizable commodity” in lines 12-14 of claim 4, lines 16-18 of claim 12, and lines 13-15 of claim 18. Although providing literal support throughout the disclosure, the generation of a presentation image of the target customizable commodity is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes:
[page 13; lines: 15-19] In step S220, the second user client generates a presentation image of the target customizable commodity according to a customizable component selected by the second user in the customization editing interface and customization information corresponding to the customizable component inputted by the second user, and provides the presentation image to the second user.
[page 13; lines: 20-25; page 14, line 1] The second user client generates the presentation image of the customized target customizable commodity according to the customizable component selected by the second user and the corresponding customization information, and provides a commodity style of the customized target customizable commodity to the second user to review, such that the user has more intuitive feelings.
[page 23; lines: 18-22] The commodity customization presentation module 520 is configured for the second user client to generate a presentation image of the target customizable commodity according to a customizable component selected by the second user in the customization editing interface and customization information corresponding to the customizable component inputted by the second user, and provide the presentation image to the second user.
Although disclosing that the second user client generates a presentation image of the target customizable commodity and can use a commodity customization presentation module to do so, the disclosure does not adequately describe how the presentation image is generated by the second user client, for example, by using a specific equation, calculation, algorithm, or method for generating a presentation image. Applicant’s failure to disclose how generating the presentation image by the second user client is intended to be achieved raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection. 
	Claims 5-6, 8, 13-14, and 16 inherit the deficiencies of claims 4 and 12, and therefore are also rejected. 

Claims 4, 12, and 18 recite: “customization generation cycle information” in lines 16-17 of claim 4, lines 20-21 of claim 12, and lines 17-18 of claim 18. Although providing literal support in the disclosure, the customization generation cycle information is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes:
[page 8; lines: 19-21] the commodity customizable component information may also include other relevant information, such as customization price information, customization generation cycle information, etc.
Although disclosing customization generation cycle information, the disclosure does not adequately describe what customization generation cycle information is. Applicant’s failure to disclose the definition of customization generation cycle information raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection. 
	Claims 5-6, 8, 13-14, and 16 inherit the deficiencies of claims 4 and 12, and therefore are also rejected.

Claims 8 and 16 recite: “generating a 3D presentation image of the target customizable commodity”. Although providing literal support throughout the disclosure, the generation of a 3D presentation image is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes: 
[page 14; lines: 8-15] The second user client generates a 3D presentation image of the target customizable commodity according to the customizable component selected by the second user in the customization editing interface and the customization information corresponding to the customizable component inputted by the second user, and provides the 3DD presentation image to the second user. After the second user selects the customizable component to be customized in the customization editing interface and inputs the corresponding personalized customization information, the second user client generates the 3D commodity presentation image customized to the target customizable commodity the commodity style customized to the customizable commodity according to the customizable component selected by the second user and the corresponding customization information in combination with the 3D presentation model of the target customizable commodity, and provides the 3D commodity presentation image to the second user to view, such that the second user can clearly view each component of the commodity.
[page 25; lines: 9-14] the commodity customization presentation module 520 is specifically configured for the second user client to generate a 3D presentation image of the target customizable commodity according to the customizable component selected by the second user in the customization editing interface and the customization information corresponding to the customizable component inputted by the second user, and provide the 3D presentation image to the second user.
Although disclosing that a 3D presentation image is generated and can be generated by the commodity customization presentation module, the disclosure does not adequately describe how the 3D presentation image is generated, for example, by using a specific equation, calculation, algorithm, or method for generating the 3D image. Applicant’s failure to disclose how generating the 3D presentation image by the second user client is intended to be achieved raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection. 
	


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-6, 8, 12-14, 16, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 12, and 18 recite: “wherein the target customizable commodity is created by a first user client that matches the second user client”. A first user client that matches the second user client renders the claim indefinite because it is unclear how the first user client and second user client are matched. Because the specification does not describe how matching the first user client and second user client intends to be achieved, the number of ways to achieve matching the first and second user clients is indefinite. Additionally, the metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the first user client and second user client are matched with each other.
Claims 5-6, 8, 13-14, and 16 inherit the deficiency noted in claims 4 and 12, and therefore are also rejected. 
For the purposes of examination the Examiner will interpret “wherein the target customizable commodity is created by a first user client that matches the second user client” as “wherein the target customizable commodity is created by a first user client ”

Claims 4, 12, and 18 recite “the E-commerce platform” in lines of claim 4, lines of claim 12, and lines of claim 18. There is insufficient antecedent basis for this limitation in the claims. Therefore, claims 4, 12, and 18 are rejected.
Claims 5-6, 8, 13-14, and 16 inherit the deficiency noted in claims 4 and 12, and are therefore also rejected.
For purposes of examination, Examiner will interpret “the E-commerce platform” as “the E-commerce platform server.”

Claims 4, 12, and 18 recite: “generating, by the second user client, in response to receiving a selected customizable component and customization information of the selected customizable component, a presentation image of the target customizable commodity”. Generating a presentation image renders the claim indefinite because it is unclear how the presentation image is generated. Because the specification does not describe how the generation of the presentation image intends to be achieved, the number of ways to achieve generating a presentation image is indefinite. Additionally, the metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the presentation image is generated by the second user client.
Claims 5-6, 8, 13-14, and 16 inherit the deficiency noted in claims 4 and 12, and therefore are also rejected. 
For the purposes of examination the Examiner will interpret “generating, by the second user client, in response to receiving a selected customizable component and customization information of the selected customizable component, a presentation image of the target customizable commodity” as “displaying, by the second user client, in response to receiving a selected customizable component and customization information of the selected customizable component, a presentation image of the target customizable commodity”.

Claims 4, 12, and 18 recite: “customization generation cycle information”. Customization generation cycle information renders the claim indefinite because it is unclear what customization generation cycle information is. The definition of customization generation cycle information is unknown, and the specification does not describe the definition of customization generation cycle information as to what it means by Applicant. The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because a person having ordinary skill in the art is not apprised on the meaning of customization generation cycle information.
Claims 5-6, 8, 13-14, and 16 inherit the deficiency noted in claims 4 and 12, and therefore are also rejected. 
For the purposes of examination the Examiner will interpret “customization generation cycle information” as the steps required to customize each feature of the commodity.

Claims 8 and 16 recite: “generating a 3D presentation image of the target customizable commodity”. Generating a 3D presentation image renders the claim indefinite because it is unclear how the 3D presentation image is generated. Because the specification does not describe how the generation of the presentation image intends to be achieved, the number of ways to achieve generating a 3D presentation image is indefinite. Additionally, the metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which the 3D presentation image is generated by the second user client.
For the purposes of examination the Examiner will interpret “generating a 3D presentation image of the target customizable commodity” as “displaying a 3D presentation image of the target customizable commodity”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-6, 8, 12-14, 16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 4-6 and 8, is directed to a process. Additionally, the apparatus, as claimed in claims 12-14 and 16, is directed to a machine. Furthermore, the non-transitory computer readable medium, as claimed in claim 18, is directed to an article of manufacture.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of product customization. Specifically, representative claim 4 recites the abstract idea of: 
receiving, by a second user, a target customizable commodity, wherein the target customizable commodity is created by a first user that matches the second user and sent by the first user, and the target customizable commodity is created by configuring basic information of the target customizable commodity and information of customizable components of the target customizable commodity in a created commodity editing of the first user;
generating, by the second user, a customization editing of the target customizable commodity in response to receiving a customization request for the target customizable commodity, wherein the customizable components in the customization editing are selectable;
generating, by the second user, in response to receiving a selected customizable component and customization information of the selected customizable component, a presentation image of the target customizable commodity according to the selected customizable component and the customization information of the selected customizable component, wherein the customization information of the selected customizable component comprises customization generation cycle information of the selected customizable component; and
sending, by the second user, basic information of the target customizable commodity and the customization information of the selected customizable component, to send the basic information of the target customizable commodity and the customization information of the selected customizable component to the first user for customization.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 4 recites the abstract idea of product customization, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 4 is a certain method of organizing human activity because a second user customizing a target commodity of a first user is a sales activity. Additionally, this is managing personal behavior because the first user creates the target commodity to be customized, and the second user further customizes the target commodity based on the first user’s configuring of basic information and components. Thus, representative claim 4 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 4 includes additional elements such as a second user client, an E-commerce platform server, a first user client that matches the second user client, a created commodity editing interface of the first user client, and a customization editing interface.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of product customization occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 4 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 4 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 4 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 4 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 4 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 4 is ineligible. 
Dependent claims 5-6 and 8 do not aid in the eligibility of independent claim 4. For example, claims 5 and 8 merely further define the abstract limitations of claim 4. Additionally, claim 6 merely provides further embellishments of the limitations recited in independent claim 4. 
Furthermore, it is noted that claim 5 includes an additional element of a customization float layer. However, this additional element does not integrate the abstract idea into a practical application because it merely amounts to a general link to a particular technological environment or field of use. This additional element is merely generic and is likewise described in a generic manner in Applicant’s specification. Additionally, the additional element does not amount to significantly more because it merely amounts to a general link to a particular technological environment or field of use.
Thus, dependent claims 5-6 and 8 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine and article of manufacture, claims 12-14, 16; and 18 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 4-6 and 8. It is noted that claim 12 includes additional elements of a commodity customization apparatus, applied to a second user client, comprising: a processor; and a memory for storing instructions executable by the processor, wherein when executing the instructions, the processor is configured to execute, and claim 18 includes additional elements of a non-transitory computer-readable storage medium storing computer programs, wherein when executed by a processor, the programs configured to execute. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 12-14, 16; and 18 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 8, 12-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et. al. (US 20190114699 A1, herein referred to as Cook), in view of Sarda et. al. (US 9619835 B1, herein referred to as Sarda).

With respect to claim 4, Cook discloses:
A commodity customization method, comprising {Cook, see at least: figs 1-2; [0060] The systems and methods… provide a computer-implemented process for designing and virtually assembling products}:
receiving, by a second user client, a target customizable commodity sent by an E- commerce platform server {Cook, see at least: fig 1, #102; fig 2, #202; [0076] The software allows a user to design and/or customize products based on modifiable features representing available products or components of products, or to create custom products to be fabricated for the user upon completion of the design; [0071] the system can be comprised of… a distributed computing device/system; [0072] the server contains the database of product, theme and decor information, including modifiable components or accessories; [0073] the server executes one or more SQL queries to find matching product components stored within the database on the server, and returns results to the system's software to be displayed on the display associated with the computing device},
wherein the target customizable commodity is created by a first user that matches the second user client and sent to the E-commerce platform by the first user, and the target customizable commodity is created by configuring basic information of the target customizable commodity and information of customizable components of the target customizable commodity {Cook, see at least: [0088] a supplier of a particular product may tailor a private label product offering … by limiting the universe of optional criteria from that offered by the supplier under the supplier's own brand; [0089] the selection of an optional criteria changes the universe of remaining optional criteria to eliminate from said universe those features, parts or accessories that are incompatible with the base image or optional criteria already chosen by the user or the system; [0103] this invention may be implemented to market the products of third parties… a custom interface is established using the look, feel and/or branding of the third party. All or a portion of the products offered by the third party may be made available at the option of the third party; [0072] the server contains the database of product, theme and decor information, including modifiable components or accessories. Examiner note: see 112(b) rejection for interpretation};
generating, by the second user client, a customization editing interface of the target customizable commodity in response to receiving a customization request for the target customizable commodity, wherein the customizable components in the customization editing interface are selectable {Cook, see at least: fig 1, #104-108; fig 2, #204-208; figs 3A-I; [0015] A webpage or other graphical user interface… is made available for access by consumers; [0076] the software allows a user to design and/or customize products based on modifiable features representing available products or components of products; [0078] the software first provides a user an option for the selection of at least one product to design or to render in any one or more particular architectures, backgrounds, configurations, themes, decors, etc. Upon the selection of: (1) a product type to be designed and/or rendered; (2) a base image embodying a depiction of an architectural environment, background and/or configuration; and (3) a theme or décor for the environment, background and/or configuration, the graphical user interface displays a page containing the first visual representation area in which the base layer is displayed};
generating, by the second user client, in response to receiving a selected customizable component and customization information of the selected customizable component, a presentation image of the target customizable commodity according to the selected customizable component and the customization information of the selected customizable component, wherein the customization information of the selected customizable component comprises customization generation cycle information of the selected customizable component {Cook, see at least: fig 1, #112-114; fig 2, #208-214; figs 3A-I, check mark next to each customization step; [0077] The various available selectable components may be displayed in either a two-dimensional visualization... the selectable components may be displayed in a more complex format, such as a three-dimensional graphical representation; [0078] at least a second visual representation area adapted to depict one or more components of the product is displayed, and the user prompted to select from one or more choices, sequentially, until the user has added all of the components and/or features to the product that the user wishes to have embodied in the actual product to be viewed and/or ordered; [0100] For each customization, the graphical panel 302 is updated by the over layering of images over the base image, or otherwise combining the first image with other images, to provide a representation of the product being designed/created while in-progress or the finished product; see also [0090]}; and
sending, by the second user client, basic information of the target customizable commodity and the customization information of the selected customizable component to the E-commerce platform server {Cook, see at least: [0076] The software allows a user… to create custom products to be fabricated for the user upon completion of the design; [0073] the server is further used to store certain profile information for one or more users. The profile information may include… a database location for storing the designed products by the user… and/or previous designs or purchases}.
Although disclosing a customization method for customizing a product, Cook does not disclose:
wherein the target customizable commodity is created by a first user client and sent to the E-commerce platform by the first user client, and the target customizable commodity is created in a created commodity editing interface of the first user client; and
sending information to the E-commerce platform server to enable the E-commerce platform server to send information about the target customizable commodity to the first user client for customization.
However, Sarda teaches:
wherein the target customizable commodity is created by a first user client and sent to the E-commerce platform by the first user client, and the target customizable commodity is created in a created commodity editing interface of the first user client {Sarda, see at least: fig 1, #103, 105, 106a; figs 2, 3A-3B;  [5:3-12] sellers at seller clients 106a register with the electronic marketplace and configure offerings of various product entries 133… the seller may also provide item attributes and product customization options associated with the product entry for the item. Therefore, sellers may specify inventory quantities, initial pricing, and/or other configuration parameters; [6:1-6] the data store management application 121 can generate a user interface that can be accessible in a browser or other type of application executed in a client 106 in which a user can… add or modify entries 133 in a product catalog 131, such as those involving product customizations}; and
sending information to the E-commerce platform server to enable the E-commerce platform server to send information about the target customizable commodity to the first user client for customization {Sarda, see at least: fig 1, #103, 105, 106a-b; 119; [2:14-15] The computing device 103 may comprise, for example, a server computer; [2:61-63] the electronic commerce application 119 can process orders on behalf of customers and transmit network pages or other user interface elements that can be rendered on a client 106 (i.e., first user client (seller)); [5:27-29] the customers initiate the checkout process and complete orders via an order pipeline of the electronic commerce application 119}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the seller client creating the customization product and delivering orders to the seller client as taught by Sarda in the product customization method of Cook in order to facilitate the various electronic marketplaces 105 associated with one or more retailers through which customers can purchase, rent, and/or download products (Sarda, see: [2:58-60]).

With respect to claim 5, Cook and Sarda teach the method of claim 4. Cook further discloses:
wherein before generating, by the second user client, the presentation image of the target customizable commodity according to the customizable component selected in the customization editing interface and the customization information corresponding to the customizable component, the method further comprises {Cook, see at least: fig 1, #112-114; fig 2, #208-214; figs 3A-I; [0077] A first visual representation area permits the display of the base image. A second (and optionally third or more) visual representation area permits visual display of one or more available selectable components of a product being designed for the user to choose from. The various available selectable components may be displayed in either a two-dimensional visualization, where each alternative selection is in a simplified form such a line-art drawing (e.g., wireframe), or the like. Or, in the alternative, the selectable components may be displayed in a more complex format, such as a three-dimensional graphical representation, or the like}:
popping up, by the second user client, a customization float layer corresponding to the customizable component according to the customizable component, wherein the customizable component is selected by the second user in the customization editing interface {Cook, see at least: figs 3C-3I; [0077] The various available selectable components may be displayed in either a two-dimensional visualization, where each alternative selection is in a simplified form such a line-art drawing (e.g., wireframe), or the like. Or, in the alternative, the selectable components may be displayed in a more complex format, such as a three-dimensional graphical representation, or the like; [0079] each optional criteria is linked to a base image or portion of a base image which is then updated and/or augmented by the over layering of additional component image layers, superimposing of additional component images, addition of component images, or creation of new images, to provide a visual representation of the design modification or addition made by the selection of the optional criteria}; and
acquiring, by the second user client, the customization information corresponding to the customizable component, wherein the customizable component is inputted by the second user in the customization float layer {Cook, see at least: figs 3C-I; [0078] at least a second visual representation area adapted to depict one or more components of the product is displayed, and the user prompted to select from one or more choices, sequentially, until the user has added all of the components and/or features to the product that the user wishes; [0100] For each customization, the graphical panel 302 is updated by the over layering of images over the base image, or otherwise combining the first image with other images, to provide a representation of the product being designed/created while in-progress or the finished product}.

With respect to claim 6, Cook and Sarda teach the method of claim 4. Cook further discloses:
wherein the customization information further comprises at least one of material customization information or lettering customization information, the customization information conforms to a customization rule configured by the first user, and the lettering customization information comprises at least one of character content customization information and character form customization information {Cook, see at least: figs 3A-I; [0097] Second visual representation areas 202-209 may be used to provide buttons/links to specific shower components and/or features, such as shower dimensions, pan model, product series, mounting options, direction of door motion (i.e., left swing, right swing), glass style, hardware options, hardware finish, additional shower or bathroom hardware, and the like; [0088] a supplier of a particular product may tailor a private label product offering using the teachings of this invention by limiting the universe of optional criteria from that offered by the supplier under the supplier's own brand; [0089] the selection of an optional criteria changes the universe of remaining optional criteria to eliminate from said universe those features, parts or accessories that are incompatible with the base image or optional criteria already chosen by the user or the system}.
Although disclosing material customization information and customization rules configured by a first user, Cook does not disclose:
a customization rule configured by the first user client.
However, Sarda teaches:
a customization rule configured by the first user client {Sarda, see at least: figs 3A-3B, 4; [8:16-24] a user can identify or designate a set of options particular to the product customization offering being defined; [8:33-40] a variety of locations may be grouped together as a set of options from which the user can select his or her desired choice (i.e., the seller sets a rule that determines where the logo can be placed on the customized shirt by a customer)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the first user client as taught by Sarda in the product customization method of Cook in order to facilitate the various electronic marketplaces 105 associated with one or more retailers through which customers can purchase, rent, and/or download products (Sarda, see: [2:58-60]).

Examiner note: 
Claim 6 recites wherein the customization information further comprises at least one of material customization information or lettering customization information. Under broadest reasonable interpretation, the customization information could comprise material customization information or lettering customization information, or both. However, Examiner is not required to demonstrate each species of invention. Cook discloses material customization information that conforms to rules made by a first user (supplier). Lettering customization information is thus a non-selected feature of the invention, and is not required to be taught by the cited prior art.

With respect to claim 8, Cook and Sarda teach the method of claim 4. Cook further discloses:
wherein generating the presentation image of the target customizable commodity comprises {Cook, see at least: fig 1, #112-114; fig 2, #208-214; figs 3A-I; [0077] The various available selectable components may be displayed in either a two-dimensional visualization, where each alternative selection is in a simplified form such a line-art drawing (e.g., wireframe), or the like. Or, in the alternative, the selectable components may be displayed in a more complex format, such as a three-dimensional graphical representation, or the like}:
generating a 3D presentation image of the target customizable commodity {Cook, see at least: [0077] The various available selectable components may be displayed in either a two-dimensional visualization, where each alternative selection is in a simplified form such a line-art drawing (e.g., wireframe), or the like. Or, in the alternative, the selectable components may be displayed in a more complex format, such as a three-dimensional graphical representation}.

Regarding claims 12-14, 16 and 18, claims 12-14, 16 are directed to an apparatus, while claim 18 is directed to a non-transitory computer readable medium. Claims 12-14, 16 and 18 recite limitations that are parallel in nature to those addressed above for claims 4-6 and 8, which are directed towards a method. Therefore, claims 12-14, 16 and 18 are rejected for the same reasons as set forth above for claims 4-6, and 8.
It is noted that claim 12 includes additional elements of:
A commodity customization apparatus, applied to a second user client, comprising:
a processor; and
a memory for storing instructions executable by the processor, wherein when executing the instructions, the processor is configured to execute.
Cook discloses:
A commodity customization apparatus, applied to a second user client, comprising {Cook, see at least: [0053] As used herein a “computing device” shall be a desktop computer, a laptop computer, a dedicated server or server network, a personal digital assistant, a cellular telephone, a set-top box, a music player, a web pad, a tablet computer system, a game console, an electronic book reader, a smartphone, or other type of device with like capability. At a minimum, a computing device has at least one of an identification number, a data storage system, an operating system, a central processing unit (CPU), and an input-output (I/O) system capable of communicating to the network; [0060] The systems and methods disclosed herein provide a computer-implemented process for designing and virtually assembling products that are comprised of multiple components}:
a processor {Cook, see at least: [0053] a computing device has at least one of … a central processing unit (CPU)}; and
a memory for storing instructions executable by the processor, wherein when executing the instructions, the processor is configured to implement {Cook, see at least: [0053] a computing device has at least one of ... a data storage system ... a central processing unit (CPU); [0051] each block in the flowchart or block diagram may represent a module, segment or portion of code, which comprises one or more executable computer program instructions for implementing the specified logical function or functions}.
It is noted that claim 18 includes additional elements of:
A non-transitory computer-readable storage medium storing computer programs, wherein when executed by a processor, the programs implement the commodity customization method of claim 4.
Cook discloses:
A non-transitory computer-readable storage medium storing computer programs, wherein when executed by a processor, the programs implement the commodity customization method of claim 4 {Cook, see at least: [0051] each block in the flowchart or block diagram may represent a module, segment or portion of code, which comprises one or more executable computer program instructions for implementing the specified logical function or functions; [0053] a computing device has at least one of … a central processing unit (CPU); [Claims 20, 69, 108] A non-transitory computer-readable medium containing computer-readably instructions which, when executed, cause a computer to perform}.
Response to Arguments
With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 8-10 of the Remarks, Applicant argues “the concept of the new claim 4 is not a certain method of organizing human activity” because it “is instead a technical solution for mutual interaction between physical entities.” However, Examiner respectfully disagrees. 
As explained in the 2019 PEG and October 2019 PEG Update, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” The October 2019 PEG Update furthermore states that certain methods of organizing human activity can include certain activity between a person and a computer. 
In this case, claim 4 recites commercial interactions because the claim recites a second user customizing a target commodity of a first user, which is a sales activity. “Sales activities” is a broad term that encompasses activities that are related to sales, and as described in Applicant’s specification on page 1, lines 14-19, and page 12, lines 4-6, the target commodity is customized by the second user in order for it to be purchased by the second user. The claims also recite managing personal behavior because the claims recite that the first user creates the target commodity and the second user customizes that target commodity based on the basic information and components included for the target commodity by the first user. In other words, the second user is following rules that are put in place by the first user in regards to how the target commodity can be customized. While the claims do recite additional elements such as a first user client, an E-commerce platform server, and a second user client, the recitation of these additional elements does not negate the presence of an abstract idea. Therefore, the claims recite an abstract idea.
Furthermore, the claims do not provide a technical solution to a computer-specific problem because improving customer access to customizable commodities is not a computer-specific problem. The courts have previously determined that a non-abstract computer-functionality improvement is, for example, a specific technique that departs from earlier approaches to solve a specific computer problem. Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018). 
In contrast with the previous ruling, the instant claims are directed to an improvement to the abstract idea. Reflected in the specification on page 1, lines 14-19, the instant claims are directed to providing customization of commodities to users, which is an abstract idea, and the recitation of a first user client, a second user client, and an E-commerce platform server merely generally links this abstract idea to a technological environment. The claims do not provide a technical solution to a computer-specific problem because the additional elements in combination with the abstract idea are not directed to improving how the computer operates. Rather, the claims as a whole are directed to improving access to product customization (i.e., abstract idea) by generally linking the abstract idea to a computing environment. As recited, a second user customizing a commodity of a first user by applying it to a technological environment is an improvement to the abstract idea, not to the technology. Therefore, the claims do not recite a technical solution to a computer-specific problem, and the rejection is maintained in this aspect. 

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 11-13 of the Remarks, Applicant argues that Cook does not disclose all of the amended claim features. Although Examiner agrees that Cook does not disclose all the amended claim features, Examiner respectfully disagrees with Applicant’s argument that “Cook further fails to disclose the distinguishing features in the amended claim 4 that ‘the customization information of the selected customizable component comprises customization generation cycle information of the selected customizable component.”
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111).
In this case, as per the 112 rejections, it is unclear what customization generation cycle information is. The definition of customization generation cycle information is unknown, and the specification does not describe the definition of customization generation cycle information as to how Applicant intends the phrase to be interpreted. Thus, Examiner is interpreting customization generation cycle information to be the steps required by the user to customize features of the customizable commodity. This feature is disclosed by Cook because figures 3A-3I of Cook demonstrate that once a user has completed a required step for customization, a checkmark appears next to that step. This feature is further reflected in the specification of Cook at [0090] and [0100]. Therefore, Cook does disclose generating, by the second user client, in response to receiving a selected customizable component and customization information of the selected customizable component, a presentation image of the target customizable commodity according to the selected customizable component and the customization information of the selected customizable component, wherein the customization information of the selected customizable component comprises customization generation cycle information of the selected customizable component, and the rejection is maintained in this aspect.
With respect to page 13 of the Remarks, Applicant argues “Sarda discloses various embodiments for adding product customization offerings to a product catalog. Sarda also fails to disclose the above two distinguishing features, and fails to cure the defects of Cook” in regards to the amended claim limitations cited in claim 4. Although Examiner agrees that Cook does not disclose all the amended claim features, Examiner respectfully disagrees with Applicant’s analysis of Sarda. 
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In the instant case, Cook discloses a product customization system for a user to modify a customizable product in a user interface. Each customization step is tracked based on completion, and a supplier can provide one of their customizable products to the platform. The supplier can also restrict how the product is customized by the customer by limiting the optional criteria available based on the accessories or parts that are incompatible. Cook does not explicitly disclose that the supplier uses a computer to create the customizable product and send the product to the platform, but Sarda teaches that a seller uses an interface on a computer to create the product to sell in an online catalog. The interface of Sarda allows the seller to create the product and determine what features of the product can be customized. The seller publishes the product to the online catalog via the electronic marketplace and computer server. 
Sarda is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate the computing capabilities of the seller into the product customization system of Cook, and modifying Cook to include the elements of Sarda would be obvious because it would facilitate the various electronic marketplaces 105 associated with one or more retailers through which customers can purchase, rent, and/or download products (Sarda, see: [2:58-60]). Therefore, Cook, in view of Sarda, teaches each of the amended claim limitations, and the rejection is maintained in this aspect.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thomas-Leopore et. al. (US 20100169059 A1) was used to understand other methods of providing a product customization platform, particularly in the realm of jewelry.
Smith et. al. (2012 NPL) was used to understand the product customization cycle and how it is implemented in mass production.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/MARISSA THEIN/            Supervisory Patent Examiner, Art Unit 3625